UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* Tribune Media Co (Name of Issuer) Class A Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2016 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed. o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 896047503 SCHEDULE 13G Page 2 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Tribune, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.2% (2) 12 TYPE OF REPORTING PERSON PN In its capacity as the direct owner of14,145,447 shares of Class A common stock of the Issuer, par value $0.001 per share (“Shares”). All calculations of percentage ownership herein are based on a total of 87,408,778 Shares issued and outstanding as of October 31, 2016, as disclosed by the Issuer in its Quarterly Report on Form 10-Q filed with the United States Securities and Exchange Commission (the “SEC”) on November 9, 2016 (the “10-Q”). CUSIP No. 896047503 SCHEDULE 13G Page 3 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree AIF Investments, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.2% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as the general partner of Oaktree Tribune, L.P. CUSIP No. 896047503 SCHEDULE 13G Page 4 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree AIF Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.2% 12 TYPE OF REPORTING PERSON CO Solely in its capacity as the general partner of Oaktree AIF Investments, L.P. CUSIP No. 896047503 SCHEDULE 13G Page 5 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group Holdings, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.2% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as the holder of all the voting shares of Oaktree AIF Holdings, Inc. CUSIP No. 896047503 SCHEDULE 13G Page 6 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OCM FIE, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 32,798 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 32,798 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,798 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 0.1% 12 TYPE OF REPORTING PERSON PN In its capacity as the direct owner of 32,798 Shares. CUSIP No. 896047503 SCHEDULE 13G Page 7 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Management, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 32,798 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 32,798 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,798 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 0.1% 12 TYPE OF REPORTING PERSON PN Solely in its capacity as the managing member of OCM FIE, LLC. CUSIP No. 896047503 SCHEDULE 13G Page 8 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 32,798 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 32,798 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,798 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 0.1% 12 TYPE OF REPORTING PERSON CO Solely in its capacity as the general partner of Oaktree Capital Management, L.P. CUSIP No. 896047503 SCHEDULE 13G Page 9 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 32,798 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 32,798 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 32,798 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 0.1% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the sole shareholder of Oaktree Holdings, Inc. CUSIP No. 896047503 SCHEDULE 13G Page 10 of16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oaktree Capital Group Holdings GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 14,178,245 (1) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 14,178,245 (1) 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,178,245 (1) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.2% 12 TYPE OF REPORTING PERSON OO Solely in its capacity as the general partner of Oaktree Capital Group Holdings, L.P. and the duly elected manager of Oaktree Capital Group, LLC. CUSIP No. 896047503 SCHEDULE 13G Page 11 of16 ITEM 1. (a) Name of Issuer: Tribune Media Company (the “Issuer”) (b) Address of Issuer’s Principal Executive Offices: 435 North Michigan Avenue Chicago, Illinois 60611 ITEM 2. (a)- (c) Name of Person Filing; Address of Principal Business Office; and Citizenship This Schedule 13G is filed jointly by each of the following persons (collectively, the “Reporting Persons”) pursuant to a joint filing agreement attached hereto as Exhibit 1: (1) Oaktree Tribune, L.P., a Delaware limited partnership (“Oaktree Tribune”), in its capacity as the direct owner of14,145,447 Shares; (2) Oaktree AIF Investments, L.P., a Delaware limited partnership (“AIF Investments”), in its capacity as the general partner of Oaktree Tribune; (3) Oaktree AIF Holdings, Inc., a Delaware corporation (“AIF Holdings”), in its capacity as the general partner of AIF Investments; (4)Oaktree Capital Group Holdings, L.P. a Delaware limited partnership (“OCGH”), in its capacity as the holder of all the voting shares of AIF Holdings; (5) OCM FIE, LLC, a Delaware limited liability company (“FIE”), in its capacity as the direct owner of 32,798 Shares; (6) Oaktree Capital Management, L.P., a Delaware limited partnership (“Management”), in its capacity as the managing member of FIE; (7) Oaktree Holdings, Inc., a Delaware corporation (“Holdings”), in its capacity as the general partner of Management; (8)Oaktree Capital Group, LLC, a Delaware limited liability company (“OCG”), in its capacity as the sole shareholder of Holdings; and (9)Oaktree Capital Group Holdings GP, LLC, a Delaware limited liability company (“OCGH GP”), in its capacity as the general partner of OCGH and as the duly elected manager of OCG. The principal business address of each of the Reporting Persons is 333 S. Grand Avenue, 28th Floor, Los Angeles, CA 90071. (d) Title of Class of Securities: Class A Common voting stock, par value $0.001 per share (“Shares”) (e) CUSIP Number: 896047503 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SS.240.13D-1(B) OR 240.13D-2(B) OR (C), CHECK WHETHER THE PERSON FILING IS A: (a) []Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o) (b) []Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c) (c) []Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c) (d) []Investment company registered under Section 8 of the Investment Company Act of 2040 (15 U.S.C. 80a-8) (e) []An investment adviser in accordance with ss.240.13d-1(b)(1)(ii)(E) (f) []An employee benefit plan or endowment fund in accordance with ss.240.13d-1(b)(1)(ii)(F); (g) []A Parent holding company or control person in accordance with ss.240.13d-1(b)(1)(ii)(G); (h) []A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) []A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 2040 (15 U.S.C. 80a-3) (j) []Group, in accordance with ss.240.13d-1(b)(1)(ii)(J). CUSIP No. 896047503 SCHEDULE 13G Page 12 of16 ITEM 4. OWNERSHIP The information contained in Items 5-9 and 11 of the cover pages of this Schedule 13G is hereby incorporated by reference into this Item 4. Oaktree Tribune is the direct owner of14,145,447 Shares constituting approximately 16.2% of the Issuer’s outstanding common stock, and has the sole power to vote and dispose of such Shares. AIF Investments, in its capacity as the general partner of Oaktree Tribune, has the ability to direct the management of Oaktree Tribune’s business, including the power to vote and dispose of securities held by Oaktree Tribune; therefore, AIF Investments may be deemed to beneficially own the Shares held by Oaktree Tribune. AIF Holdings, in its capacity as the general partner of Oaktree Tribune, has the ability to direct the management of AIF Investment’s business, including the power to vote and dispose of securities held by Oaktree Tribune; therefore, AIF Holdings may be deemed to have indirect beneficial ownership of the Shares held by Oaktree Tribune. OCGH, in its capacity as holder of all voting shares of AIF Holdings, has the ability to appoint and remove the directors of AIF Holdings and, as such, may indirectly control the decisions of AIF Holdings regarding the vote and disposition of securities held by Oaktree Tribune; therefore, OCGH may be deemed to have indirect beneficial ownership of the Shares held by Oaktree Tribune. FIE is the direct owner of32,798 Shares, constituting less than 0.1% of the Issuer’s outstanding common stock, and has the sole power to vote and dispose of such Shares. Management, in its capacity as the managing member of FIE, has the ability to direct the management of FIE’s business, including the power to direct the decisions of FIE regarding the voting and disposition of securities held by FIE; therefore, Management may be deemed to beneficially ownthe Shares held by FIE. Holdings, in its capacity as the general partner of Management, has the ability to direct the management of Management’s business, including the power to direct the decisions of Management regarding the vote and disposition of securities held by FIE; therefore, Holdings may be deemed to have indirect beneficial ownership of the Shares held by FIE. OCG, in its capacity as the managing member of Holdings, has the ability to appoint and remove directors of Holdings and, as such, may indirectly control the decisions of Holdings regarding the vote and disposition of securities held by FIE; therefore, OCG may be deemed to have indirect beneficial ownership of the Shares held by FIE. OCGH GP, in its capacity as the duly appointed manager of OCG, has the ability appoint and remove directors of OCG and, as such, may indirectly control the decisions of OCG regarding the vote and disposition of securities held by FIE. Additionally, OCGH GP, in its capacity as the general partner of OCGH, has the ability to direct the management of OCGH’s business, including the power to direct the decisions of OCGH regarding the voting and disposition of securities held by Oaktree Tribune; therefore, OCGH GP may be deemed to have indirect beneficial ownership of the securities held by each of FIE and Oaktree Tribune. Pursuant to Rule 13d-4 of the Exchange Act, the Reporting Persons declare that filing this Schedule 13G shall not be construed as an admission that any such person is, for the purposes of Section 13(d) and/or Section 13(g) of the Exchange Act, the beneficial owner of any securities covered by this Schedule 13G except to the extent of such person’s pecuniary interest in the Shares, and except to the extent of its pecuniary interest, such beneficial ownership is expressly disclaimed by each Reporting Person. All calculations of percentage ownership herein are based on a total of 87,408,778 Shares issued and outstanding as of October 31, 2016, as disclosed by the Issuer in the 10-Q. CUSIP No. 896047503 SCHEDULE 13G Page 13 of16 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. ☐ ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP. Not applicable. ITEM 10. CERTIFICATIONS. Not applicable. CUSIP No. 896047503 SCHEDULE 13G Page 14 of16 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 13, 2017 OAKTREE TRIBUNE, L.P. By: Oaktree AIF Investments, L.P. Its: General Partner By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President OAKTREE AIF INVESTMENTS, L.P. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President OAKTREE AIF HOLDINGS, INC. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President OAKTREE CAPITAL GROUP HOLDINGS, L.P. By: Oaktree Capital Group Holdings GP, LLC Its: General Partner By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President CUSIP No. 896047503 SCHEDULE 13G Page15 of16 OCM FIE, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Authorized Signatory OAKTREE CAPITAL MANAGEMENT, L.P. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President OAKTREE HOLDINGS, INC. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President OAKTREE CAPITAL GROUP, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Vice President CUSIP No. 896047503 SCHEDULE 13G Page16 of16 EXHIBIT INDEX Exhibit 1. Joint Filing Agreement as required by Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (previously filed).
